Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 2-55 and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/26/21.  Applicant's election with traverse of the restriction of groups and species in the reply filed on 11/26/21 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner.  This is not found persuasive because the restriction filed on 9/28/21 specifically states the burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0045383 Hasegawa et al.
2. 	Referring to claim 1, Hasegawa et al. teaches a LED device comprising: a plurality of LED chips, (Figure 2 #32, 33, & 34), each of said LED chips, (Figure 2 #32, 33, & 34), including opposite first and second surfaces, a side surface that is connected between said first 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a second electrode electrically connected to the LEDs because it is well known that an LED needs two electrodes to be electrically connected to provide power to the LED in order for it to operate, and also since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.